Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with T. Knight on 11/16/21.

The application has been amended as follows: 

Claim 1, line 9 reads “opening;” and should read --opening other than the through the first through opening;--
Claim 1, line 11 reads “second opening” and should read --second through opening--;
Claim 1, lines 19-23 read “solidifier; and a seal arrangement comprising a first sealing device and a second sealing device arranged on opposing sides with respect to the inlet connector so that a seal is formed between the body of the inlet connector and the elongated injection tubing when the elongated injection tubing is in the certain position.” and should read --solidifier.--;
Claim 4, line 3 reads “second opening” and should read --second through opening--;
Claim 17, line 9 reads “opening;” and should read --opening other than the through the first through opening;--
Claim 17, line 11 reads “second opening” and should read --second through opening--;

Claim 18, line 10 reads “opening;” and should read --opening other than the through the first through opening;--
Claim 18, lines 18-22 read “assembly; providing, via a seal arrangement comprising a first sealing device and a second sealing device arranged on opposing sides with respect to the inlet connector, a seal between the body of the inlet connector and the elongated injection tubing when the elongated injection tubing is in the certain position; and” and should read --assembly; and--.
Claim 31 is added, reading “The arrangement according to claim 1, wherein the arrangement further comprises a seal arrangement adapted to form a sealing between the inlet connector and the injection tubing when the injection tubing is in said certain position.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F LAMBE whose telephone number is (571)270-1932. The examiner can normally be reached M-Th 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PATRICK F LAMBE/Examiner, Art Unit 3679             


/MATTHEW R BUCK/Primary Examiner, Art Unit 3679